NOTICE                        2022 IL App (4th) 220045-U
                                                                                             FILED
This Order was filed under
                                                 NO. 4-22-0045                           December 15, 2022
Supreme Court Rule 23 and is                                                                Carla Bender
not precedent except in the                                                             4th District Appellate
limited circumstances allowed          IN THE APPELLATE COURT
                                                                                              Court, IL
under Rule 23(e)(1).
                                                 OF ILLINOIS

                                            FOURTH DISTRICT


      CHERYL WOOD,                                               )   Appeal from the
                 Plaintiff-Appellant,                            )   Circuit Court of
                 v.                                              )   Tazewell County
      JUDITH K. HUNT and CITIZENS EQUITY FIRST                   )   No. 20L59
      CREDIT UNION,                                              )
                 Defendants-Appellees.                           )   Honorable
                                                                 )   Bruce P. Fehrenbacher,
                                                                 )   Judge Presiding.


                      JUSTICE CAVANAGH delivered the judgment of the court.
                      Presiding Justice Knecht and Justice Steigmann concurred in the judgment.

                                                   ORDER
     ¶1      Held: The circuit court did not err in granting defendants’ motion to transfer venue to
                   California.

     ¶2               On December 20, 2021, pursuant to section 2-104 of the Illinois Code of Civil

     Procedure (Code) (735 ILCS 5/2-104 (West 2020)), the circuit court granted defendants Judith K.

     Hunt and Citizens Equity First Credit Union’s (CEFCU) motion to transfer venue to the Superior

     Court of the State of California for the County of San Bernadino. The court noted (1) the damage,

     if any, would have been suffered in California, (2) the real estate which was related to the

     allegations of plaintiff’s complaint was in California, and (3) the existence of proceedings

     currently pending in California. Plaintiff Cheryl Wood appeals, raising one issue: whether the court

     committed error by transferring venue pursuant to section 2-104 of the Code. Finding no error, we

     affirm the judgment of the circuit court.
¶3                                     I. BACKGROUND

¶4             Wood is a resident of the State of California and the respondent in a divorce

proceeding pending in the California Superior Court for San Bernadino County. On January 29,

2019, Wood filed a complaint in her divorce action against various parties seeking relief related to

her ownership interest in real estate located in San Bernadino, California. On October 21, 2019,

Wood amended the complaint to allege claims against defendants, Judith K. Hunt and her

employer CEFCU. In short, she claimed defendants violated the Illinois Notary Public Act (Notary

Act) (5 ILCS 312/1-101 et seq. (West 2018)) by notarizing her signature on an interspousal deed,

thereby transferring the real property to her husband, without requiring Wood’s presence. Wood

admitted she signed the document, but she alleged the transfer was void because her husband

secured her signature through duress. Defendants consented to the California court’s jurisdiction,

retained counsel, and participated in the proceedings.

¶5             The California court, after opening statements in a bench trial on the complaint in

February 2020, entered judgment on May 19, 2020, against Wood and in favor of defendants

because Wood’s claims were barred by the California statute of limitations. Wood filed objections

to the judgment, which the court overruled on August 11, 2020. Wood subsequently filed a motion

to vacate the judgment or for a new trial, which she withdrew prior to the scheduled hearing on

the motion in December 2020. Later, she moved to voluntarily dismiss defendants from the action.

¶6             On July 14, 2020, Wood filed the complaint herein, alleging defendants’ actions

“improperly divested” her of her ownership interest in the California property by virtue of

violations of the Notary Act. Wood acknowledged she signed the deed, but Hunt notarized it

without Wood’s presence at a CEFCU branch in Tazewell County, Illinois, which notarization

CEFCU consented to, agreed with, approved of, or encouraged.




                                               -2-
¶7              Defendants filed a motion to dismiss plaintiff’s complaint pursuant to section

2-619(a)(3) of the Code, permitting dismissal when “there is another action pending between the

parties for the same cause” (735 ILCS 5/2-619(a)(3) (West 2020)), and subsequently, a motion

seeking a transfer of venue pursuant to section 2-104 of the Code. The circuit court heard

arguments on the motions on November 18, 2021, noting venue was the threshold issue. The court

advised the parties it was familiar with the basic facts, including that Wood was a California

resident and the issues involved the notarization of a deed in Tazewell County. Evident from the

court’s colloquy with the parties, the court was aware (1) there was a pending divorce proceeding

in California, (2) the parties believed the ownership interests in the underlying real estate were

subject to the divorce proceedings, (3) Wood executed the deed while married, (4) Wood could

not identify her damages, and (5) it was likely the California court had, or would, determine the

issues relating to the validity of the deed. After the parties further briefed the issues, the court

granted defendants’ motion to transfer venue.

¶8              This appeal followed.

¶9                                         II. ANALYSIS

¶ 10                                    A. Standard of Review

¶ 11            Review of a trial court’s transfer of venue is often a two-step process. Its findings

of fact will stand unless they are against the manifest weight of the evidence, while its

conclusions of law are subject to de novo review. Corral v. Mervis Industries, Inc., 217 Ill. 2d

144, 154 (2005). If there is no dispute concerning the court’s findings of fact, de novo review is

utilized. Id. at 153.




                                                -3-
¶ 12           Wood does not argue the circuit court based its decision on incorrect factual

findings. Thus, as there is no dispute concerning the facts relied upon by the court, our review is

de novo.

¶ 13                        B. The Transfer of Venue Was Not Error

¶ 14           In simplest terms, the Code provides for the commencement of an action in a county

of this state based on the residence of defendants or where the action underlying the complaint

occurred in whole or in part. 735 ILCS 5/2-101 (West 2020). As to transfer of venue, the Code

speaks only of transfer to a “proper venue,” without further elucidation. 735 ILCS 5/2-104(b)

(West 2020). The Code also provides an order or judgment is not void if rendered in the wrong

venue. 735 ILCS 5/2-104(a) (West 2020).

¶ 15           Given Wood complains of a transaction that occurred in part in Tazewell County,

and CEFCU is a corporate resident of the county (735 ILCS 5/2-102(a) (West 2020)), Tazewell

County could be an appropriate venue. However, when the Code’s venue provisions are considered

in the context of the relevant jurisprudence, there is more to the analysis.

¶ 16           As recently noted, the right to have a controversy heard in an appropriate venue “is

a valuable privilege belonging to the defendant.” Tabirta v. Cummings, 2020 IL 124798, ¶ 16. The

Code’s venue provisions protect this privilege by ensuring the defendant can have a matter

resolved in a location convenient to witnesses or the defendant. Id. Thus, a defendant’s choice of

venue “is accorded great weight by Illinois courts.” Id. When a trial court considers a defendant’s

motion asserting improper venue, it “should construe the statute liberally in favor of effecting a

change of venue.” Id. ¶ 17. To support such a motion, a defendant must identify specific facts

demonstrating the plaintiff’s venue choice is improper. Id. In short, venue considerations focus on

the needs and preferences of the defendant.




                                                -4-
¶ 17           Defendants sought transfer to the California court citing a myriad of reasons. The

circuit court’s order calls out three in particular: (1) to the extent Wood suffered any damage, it

would have been suffered in California, (2) the real estate described in her complaint is in

California, and (3) litigation, to which she was a party, was then ongoing in California. From the

court’s comments and colloquy at the hearing on the motion, the court was aware: (1) Wood was

a resident of California, (2) the pending California litigation was a divorce proceeding, (3) Wood’s

interest in the underlying property was subject to the California proceeding, (4) Wood executed

the interspousal transfer deed while married, and (5) the California court would address, if it had

not already, the issues relating to Wood’s execution of the deed and any damage suffered.

¶ 18           Thus, as defendants articulated specific and relevant facts supporting transfer of

venue to the California court, which we construe liberally in favor of the change, and defendants

sought the transfer, to which we accord deference, we find the circuit court committed no error

based on these factors alone. In short, virtually all relevant factors suggest the California divorce

court is the appropriate venue.

¶ 19           Curiously, however, we note Wood presumably believes California is a proper

venue as she filed a nearly identical claim there. Further, defendants not only consented to the

California venue, but they took the matter to trial, where it appears they may have prevailed. Thus,

it is no wonder defendants objected to venue in Tazewell County, Illinois.

¶ 20           To this end, however, where more than one court has jurisdiction, we often prefer

the court that first acquired jurisdiction adjudicate all justiciable matters, including those involving

third parties. In re Marriage of Schweihs, 222 Ill. App. 3d 887, 890-91 (1991). Schweihs bears

several significant similarities: (1) the divorce court had jurisdiction over the parties and their

marital property and (2) such property would be distributed pursuant to Illinois’s dissolution of




                                                 -5-
marriage statute, subject to those laws governing “transfers, assignments and conveyances of such

property.” Id. at 890. The appellate court noted, though several of the authorities discussed

pertained to actions in different divisions of the same circuit court, the principles would apply as

well to actions in courts of different counties, each having jurisdiction. Id. at 893. Thus, the trial

court, by permitting joinder of the mortgagee of the parties such that the lender could pursue

foreclosure before the divorce court, was properly “avoiding piecemeal litigation and was in a

position to deal with the property in question in a manner most equitable to all parties concerned.”

Id. at 896. These considerations equally apply to the circuit court’s transfer of venue to the

California court. That court first acquired jurisdiction, and it would be contrary to the notions of

judicial economy, and the principles of equitable resolution of all the issues, for this action to be

heard in Tazewell County, Illinois.

¶ 21           Defendants also posit section 2-103(b) of the Code required the circuit court to

transfer venue to California. This provides: “Any action to quiet title to real estate, or to partition

or recover possession thereof or to foreclose a mortgage or other lien thereon, must be brought in

the county in which the real estate or some part of it is situated.” 735 ILCS 5/2-103(b) (West 2020).

Though Wood’s complaint may relate to the causes of action described by section 2-103(b), it

seeks recourse for violations of the Notary Act. Thus, the complaint does not fall strictly within

this venue provision, and we do not agree the provision mandated the court to transfer venue.

However, this statutory section is not inconsistent with such transfer.

¶ 22           For all the foregoing reasons, the circuit court did not commit error by granting

defendants’ motion for transfer of venue.

¶ 23                          C. Motion to Dismiss and Res Judicata




                                                 -6-
¶ 24           Defendants assert repeatedly the circuit court ruled on both their motion to dismiss

and motion for transfer of venue. They also posit we could affirm on res judicata grounds given it

appears the California court has already entered a judgment in a prior action between the parties

based on the same cause of action.

¶ 25           We disagree the former is an appropriate characterization of the circuit court’s

ruling. First, the court’s order explicitly grants only defendants’ motion to transfer, while calling

out the matter was before the court on both motions. Second, at the commencement of the argument

on the motions, the court noted venue was the threshold issue. Thus, the court did not rule on or

address the motion to dismiss in its order, though having heard argument on it, and in fact declined

to do so given its dispositive ruling on the venue motion. Therefore, we decline to affirm on this

basis. As well, we decline defendants’ invitation to delve into whether the court properly dismissed

Wood’s complaint based on res judicata, as the court simply did not do so.

¶ 26                                    III. CONCLUSION

¶ 27           For the foregoing reasons, we affirm the circuit court’s judgment.

¶ 28           Affirmed.




                                                -7-